Citation Nr: 0419044	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  94-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder manifested by headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1989 to 
December 1992, with additional unspecified service in the 
Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that determination, the RO inter 
alia denied service connection for a chronic acquired 
disorder manifested by headaches.  The appellant disagreed 
and this appeal ensued.  In February 1996, January 1999, and 
September 2003, the Board remanded the case for additional 
evidentiary development.  

In April 1994, the appellant testified at a hearing before a 
Veterans Law Judge designated by the Chairman to conduct the 
hearing and render a decision in this case pursuant to 38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.  By letters in April and August 1998, addressed 
to the appellant at addresses he provided, the RO informed 
him the Judge who conducted the hearing was no longer 
employed by the Board and he had a right to another hearing.  
The letters further told him he had to respond within 30 days 
of the date of the letter if he wanted another hearing, and 
that if he did not respond it would be assumed he did not 
want another hearing and the claim would be adjudicated.  The 
record does not contain any communication from the appellant, 
within 30 days of either letter or at any time since in which 
he requests another hearing.  


FINDING OF FACT

The current medical evidence does not show a chronic acquired 
disorder manifested by headaches.  


CONCLUSION OF LAW

A chronic acquired disorder manifested by headaches was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment. 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue.  

The appellant's claim was received in 1993, and there is no 
issue as to provision of a form or instructions for applying 
for the benefit.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant' s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini, 17 Vet. App. at 422; see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claim, the RO issued a December 
1993 statement of the case and May 1996, January 1997, June 
1997, and January 2004 supplemental statements of the case 
informing him of the evidence considered, the legal criteria 
(including the VCAA and the regulations implementing the 
VCAA), and the analysis of the claim, including 
identification of elements for which evidence was deficient.  
The Board, in a February 1996 remand, informed the appellant 
of the evidence then of record, of the deficiencies in the 
evidence, and of the actions VA would undertake to assist his 
development of evidence necessary to substantiate the claim.  
This action was to include a VA neurological examination to 
assess the etiology of the claimed headaches disorder.  The 
appellant failed to report for this examination, scheduled in 
April 1996, though he reported for a companion VA psychiatric 
examination.  By a remand in January 1999, the Board 
effectively informed the appellant that he should identify 
any VA medical facility at which he was treated during his 
first year after separation from service.  The RO issued a 
letter in April 1999 directly asking the appellant for this 
information.  The appellant responded with a May 1999 
statement, indicating he had only been treated at the 
Nashville VA Medical Center since May 1993, at the Knoxville 
VA Outpatient Clinic, and at the Johnson City VA Outpatient 
Clinic.  VA records were received from these facilities.  By 
a November 2002 letter, the Board informed the appellant of 
the provisions of 38 C.F.R. § 3.655, which provides that 
failure to report for a scheduled VA examination in an 
original compensation claim, such as this one, requires VA to 
adjudicate the claim based on the remaining evidence of 
record.  The letter also notified him of the VCAA, defined 
the type of information and evidence needed to substantiate 
the claim, and told him he had to give VA sufficient 
information to locate and retrieve the information or 
evidence.  

VA has informed the appellant of the evidence necessary to 
substantiate the claim.  The veteran, as early as 1993, when 
service connection was initially denied, was notified of the 
need for information or evidence concerning the presence of a 
headache disorder and the etiology of such a disorder.  In 
response, the appellant identified sources of treatment, and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  See 
Pelegrini, 17 Vet. App. at 422.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini, any notice defect in this case was harmless error.  
The content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After VA provided this notice, the appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA clinical and treatment records, 
submissions from the appellant, and documentation of efforts 
to obtain evidence from health care sources identified by the 
appellant.  The appellant has not identified any additional 
VA or private treatment records with regard to his claim.  
There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA psychiatric 
examinations in August 1993 and April 1996, and a VA Persian 
Gulf examination in May 1995.  He was also scheduled for a VA 
neurologic examination in April 1996, but failed to report 
for it.  By a letter in November 2002, the Board informed the 
appellant of the provisions of 38 C.F.R. § 3.655, which 
provides that failure to report for a scheduled VA 
examination in an original compensation claim, such as this 
one, requires VA to adjudicate the claim based on the 
remaining evidence of record.  

On appellate review, there are no areas in which further 
development is needed.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  With chronic disease 
shown as such in service or within the presumptive period so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

In order to establish service connection, either the evidence 
must show affirmatively that such a disease or injury was 
incurred in or aggravated by service, or statutory 
presumptions may be applied.  There must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The initial question in this case is whether the medical 
evidence of record documents a current chronic acquired 
disorder manifested by headaches.  VA clinical record in 
February 1994 indicated the appellant fell the previous day, 
sustained a head injury, and had some headache in the left 
temporal area.  It was noted that he stated he lost 
consciousness for a brief period.  VA Persian Gulf 
examination in May 1995 indicated a past medical history of 
migraine headaches, though there were no indications in the 
examination of complaints of headaches or findings of 
headache symptoms.  A post-active service examination by a 
service department in March 1996, for purposes of the 
appellant's affiliation with the Naval Reserve, indicated 
that the appellant noted he had a history of frequent or 
severe headaches.  An examiner reported normal clinical 
evaluations, and commented that the headaches occurred 
monthly and were treated with over-the-counter medications.  

These findings indicate the appellant complained of headaches 
from 1994 to 1996, but do not show a medical diagnosis of a 
headache disorder.  The Board noted this in its February 1996 
remand, which ordered a VA examination to include a medical 
opinion as to whether there was a present headache disorder 
and, if so, whether it was at least as likely as not that 
such a disorder had its onset in service.  The appellant 
failed to report for a VA examination in April 1996.  
Although VA has assisted the appellant in attempting to 
obtain records of treatment from VA medical facilities he 
identified, these records do not reveal any medical findings 
indicative of a chronic acquired disorder manifested by 
headaches.  In short, because there is no medical evidence 
showing a current headache disorder for which service 
connection can be established, the evidence does not satisfy 
the initial element of a headache disorder.  

Even if there were such evidence, the service medical records 
shows nothing more than complaints and findings of headaches 
in service related to acute causes such as stress and nasal 
congestion.  The service medical records include a November 
1988 enlistment examination showing normal clinical 
evaluations, and no complaints or notations of headaches or a 
disorder manifested by headaches.  The appellant specifically 
responded "no" on a report of medical history, which asked 
if he had ever had frequent or severe headaches.  Service 
clinical records in June 1989 indicated that the appellant 
presented to a clinic after forgetting to inform the 
physician earlier he was experiencing left temporal 
headaches, along with abdominal cramps and frequent bowel 
movements.  It was noted the appellant had this response to 
stress in the past and felt then under stress.  The 
assessment was stress.  In a June 1990 clinical record, it 
was noted that the appellant complained of a headache, with a 
sore throat, slight nasal congestion, and a sore neck.  The 
assessment was pharyngitis and upper respiratory infection.  
On separation examination in October and November 1992, the 
appellant responded "yes" on a report of medical history, 
which asked if he had ever had frequent or severe headaches.  
These were noted to be tension headaches relieved by over-
the-counter medication.  Clinical evaluations were normal.  
Tension and nasal congestions, rather than a diagnosed 
headache disorder, were the apparent transient causes of his 
headache complaints.  

Finally, even if there were a current headache disorder, 
there is no evidence linking such a disorder to service.  The 
appellant's failure to report for the scheduled examination 
in April 1996 precluded VA from assembling such evidence.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder manifested by headaches.  


ORDER

Service connection for a chronic acquired disorder manifested 
by headaches is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



